 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DENNIS LAMAR GARDNER, JR.,                         No. 2:18-cv-03248 AC
12                       Plaintiff,
13            v.                                         ORDER
14    VALLEJO POLICE DEPARTMENT, et
      al.,
15
                         Defendants.
16

17

18          Plaintiff is proceeding in this case in pro per. The proceeding has accordingly been

19   referred to the magistrate judge by E.D. Cal. R. (“Local Rule”) 302(c)(21).

20          On January 28, 2019, plaintiff requested an unspecified extension of time to file his first

21   amended complaint. ECF No. 5. Plaintiff did not give any specific reason for requiring an

22   extension. Id. In light of the procedural posture of this case and plaintiff’s pro se status, the court

23   granted a 15-day extension and cautioned that any further requests for additional time must

24   demonstrate good cause and will be looked upon with disfavor. ECF No. 6.

25          On February 27, 2019, plaintiff filed a second motion for an extension of time. ECF No.

26   8. In this motion, plaintiff contends that good cause is established by the fact of his incarceration

27   and the fact that he has eight other cases pending that require his attention. The court finds that

28   these circumstances do not establish good cause.
 1          Nonetheless, because plaintiff will not receive this ruling on his motion for extended time
 2   until after the present deadline has expired, the court will extend the deadline for a final time.
 3   Plaintiff’s amended complaint is now due on March 20, 2019. No further extensions of time
 4   will be granted. If plaintiff fails to timely file an amended complaint, the undersigned will
 5   recommend that this case be dismissed without prejudice for failure to prosecute.
 6          For good cause shown, IT IS HEREBY ORDERED that:
 7          1. Plaintiff ’s motion (ECF No. 8) is GRANTED and plaintiff shall file an amended
 8              complaint no later than March 20, 2019.
 9          2. If plaintiff fails to timely comply with this order, the undersigned will recommend that
10              this action be dismissed for failure to prosecute.
11   DATED: March 4, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
